UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-13181 CAPITAL BEVERAGE CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-3878747 (State or other jurisdiction of (I.R.S. Employer) incorporation or organization) Identification No.) 120 Rio Vista Drive, Norwood, New Jersey (Address of principal executive offices) (Zip Code) (201) 679-6752 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o The number of shares of common stock, $.001 par value, outstanding as of November 17, 2010 was 3,792,045. CAPITAL BEVERAGE CORPORATION QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1.– Financial Statements (Unaudited) 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2.– Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.– Quantitative and Qualitative Disclosures About Market Risks 11 Item 4.– Controls and Procedures 11 PART II – OTHER INFORMATION Item 1. – Legal Proceedings 12 Item 1A. – Risk Factors 12 Item 2. – Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. – Defaults Upon Senior Securities 12 Item 4. – Submission of Matters to Vote of Securities Holders 12 Item 5. – Other Information 12 Item 6. – Exhibits 12 Signatures 13 2 PART I-FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL BEVERAGE CORPORATION BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash $ $ TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Officer Loans TOTAL CURRENT LIABILITIES STOCKHOLDERS' DEFICIT: Preferred stock, no shares issued and outstanding - - Common stock, $.001 par value; authorized 20,000,000 shares; issued and outstanding 3,792,045 shares Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) $ $ See notes to unaudited financial statements. 3 CAPITAL BEVERAGE CORPORATION STATEMENTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUES $
